Citation Nr: 1706360	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for lateral instability of the right knee, to include the propriety of the reduction from 10 percent to noncompensable effective April 1, 2014.

2.  Entitlement to a compensable disability rating for chronic rhinitis, to include the propriety of the reduction from 10 percent to noncompensable effective April 1, 2014.

3.  Entitlement to a disability rating greater than 20 percent for lumbar strain.

4.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease (DDD) of the cervical spine, to include the propriety of the reduction from 20 percent to 10 percent effective April 1, 2014.

5.  Entitlement to service connection for radiculopathy of the left lower extremity secondary to service-connected lumbar strain.

6.  Entitlement to an initial compensable disability for right foot scars.

7.  Entitlement to a disability rating greater than 30 percent for residuals, right foot injury, to include plantar fasciitis, bunion, hallux valgus, and arthritis 1st metatarsal joint pain (hallux rigidus).  

8.  Entitlement to service connection for headaches.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	George T. Sink, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Specifically, a January 2014 rating decision, in part, reduced the Veteran's disability rating for lateral instability of the right knee from 10 percent to noncompensable effective April 1, 2014, reduced the Veteran's disability rating for chronic rhinitis from 10 percent to noncompensable effective April 1, 2014, reduced the Veteran's disability rating for DDD of the cervical spine from 20 percent to 10 percent effective April 1, 2014.  A May 2011 rating decision increased the disability evaluation for a cervical spine disability back to 20 percent, effective as of April 19, 2011, and continued a 20 percent disability rating for lumbar strain.  Another January 2014 rating decision denied service connection for radiculopathy of the left lower extremity.  The January 2015 rating decision granted service connection for right foot scars (assigning a noncompensable rating effective August 20, 2014), continued a 30 percent disability rating for service-connected right foot injury, and denied service connection for left lower extremity radiculopathy and headaches.  

The TDIU issue was listed as an issue in an April 2015 statement of the case, presumably pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Significantly, in March 2015 correspondence, the Veteran's attorney disagreed with the implicit denial of a TDIU in the January 2015 rating decision.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of this hearing has been prepared and associated with the evidence of record.

The Board notes that an April 2015 rating decision restored previous 10 percent ratings for the Veteran's bilateral knee bursitis and the Veteran disagreed with this decision in April 2015.  However, the Veteran withdrew his appeal concerning bilateral knee bursitis in October 2016.  As such, the issues concerning a higher rating for bilateral knee bursitis are not currently before the Board.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for lateral instability of the right knee, chronic rhinitis, lumbar strain, DDD of the cervical spine, right foot scars, and residuals of a right foot injury; the issues of entitlement to service connection for radiculopathy of the left lower extremity and headaches; and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2012 rating decision, service connection for lateral instability of the right knee and DDD of the cervical spine was established and rated as 10 percent and 20 percent disabling, respectively, effective October 19, 2011. 

2.  In a March 2012 rating decision, service connection for chronic rhinitis was established and rated as 10 percent disabling effective December 1, 2011.

3.  In an August 2013 rating decision, the RO proposed reducing the Veteran's disability ratings for right knee instability from 10 percent to noncompensable, chronic rhinitis from 10 percent to noncompensable, and DDD of the cervical spine from 20 percent to 10 percent.

4.  In a January 2014 rating decision, the Veteran's disability rating for lateral instability of the right knee was reduced from 10 percent to noncompensable, his disability rating for chronic rhinitis was reduced from 10 percent to noncompensable, and his disability rating for DDD of the cervical spine was reduced from 20 percent to 10 percent, each effective April 1, 2014. 

5.  At the time of the reduction of the Veteran's benefits, his evaluations for right knee instability, chronic rhinitis, and DDD of the cervical spine had been in effect for less than five years.

6.  Sustained improvement of the Veteran's service-connected right knee instability, chronic rhinitis, and DDD of the cervical spine has not been shown.


CONCLUSIONS OF LAW

1.  The reduction from 10 percent to noncompensable effective April 1, 2014, was not proper, and the requirements for restoration of a 10 percent disability evaluation for lateral instability of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5257 (2016).

2.  The reduction from 10 percent to noncompensable effective April 1, 2014, was not proper, and the requirements for restoration of a 10 percent disability evaluation for chronic rhinitis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.97, DC 6522 (2016).

3.  The reduction from 20 percent to 10 percent effective April 1, 2014, was not proper, and the requirements for restoration of a 20 percent disability evaluation for DDD of the cervical spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, DC 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the reduction issues decided below, these benefits have been granted in full, to the extent that the Veteran's original 10 and 20 percent ratings have been restored from April 1, 2014.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 
	
II.  Reduction Analysis

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Section 4.1 provides: "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2 provides: "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown (Kevin) v. Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Based on the regulations quoted above, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown (Kevin), 5 Vet. App. at 421; Schafrath, supra ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment," and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344 (2016).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as, psychiatric disorders will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

In the present case, the Veteran's 10 percent award for right knee lateral instability and 20 percent award for DDD of the cervical spine were effective as of October 19, 2011 and the 10 percent award for chronic rhinitis was effective as of December 1, 2011.  Although in the instant case, the Board is not required to comply with the special VA rating-reduction protections in § 3.344 because the 20 and 10 percent ratings assigned for the Veteran's right knee lateral instability, DDD of the cervical spine, and chronic rhinitis were in effect less than 5 years, the Board is required to comply with the more general VA regulations discussed above. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016). 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Generally, in reduction cases a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action, afforded an opportunity for a predetermination hearing, and furnished detailed reasons of the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e),(i). 

As noted above, in any reduction case, regardless of how long the rating has been in effect, the RO has an obligation to ensure that the reduction was based upon a review of the entire history of the veteran's disability; that there has been an actual change in the condition and, that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421. 

1. 
Right knee lateral instability

In a March 2012 rating decision, service connection for lateral instability of the right knee was established and rated as 10 percent effective October 19, 2011.  In an August 2013 rating decision, the RO proposed reducing the Veteran's disability rating for right knee instability from 10 percent to noncompensable and, in a January 2014 rating decision, the Veteran's disability rating for lateral instability of the right knee was reduced from 10 percent to noncompensable effective April 1, 2014. 

The Veteran's 10 percent evaluation was assigned based on a March 2012 VA examination.  At that time, it was noted that the Veteran had anterior instability and medial-lateral instability of the right knee.  Significantly, the Veteran is service-connected for chronic bursitis with ACL strain of the right knee (rated as 10 percent disabling) and receives a separate 10 percent rating for the right knee based on instability pursuant to 38 C.F.R. § 4.71a. DC 5257.

The Veteran underwent a VA examination of the right knee in February 2013 pursuant to a routine examination review.  At that time, there was no evidence of instability.  Significantly, it was noted that the Veteran's previous instability had resolved and that it likely resolved with the meniscectomy.  As such, by rating decision dated in January 2014, the Veteran's disability rating was reduced from 10 percent to noncompensable effective April 1, 2014.

The RO did not offer any discussion or analysis of the Veteran's current findings with respect to the regulations pertaining to rating reduction cases, and simply applied the rating criteria to the objective findings from the single February 2013 VA examination.  The RO did not discuss or otherwise indicate whether there had been any actual improvement in the Veteran's right knee disorder, or its effect on his ability to function under the ordinary conditions of life and work.  Furthermore, subsequent VA treatment records dated in August and September 2013 show complaints of knee instability.  Pertinent post-reduction evidence favorable to restoring the rating must also be considered.  See Dofflemeyer v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, while the February 2013 VA examiner noted that the Veteran's previous instability had resolved with meniscectomy, the Board notes that the Veteran's right knee meniscectomy was in 2006, prior to the award of service connection for lateral instability of the right knee.  

Thus, the Board finds that the January 2014 rating decision that reduced the 10 percent rating to noncompensable was improper and is void ab initio.  Accordingly, the 10 percent evaluation for the right knee lateral instability is restored.

2. Chronic rhinitis

In a June 2012 rating decision, service connection for chronic rhinitis was established and rated as 10 percent effective December 1, 2011.  In an August 2013 rating decision, the RO proposed reducing the Veteran's disability rating for chronic rhinitis from 10 percent to noncompensable and, in a January 2014 rating decision, the Veteran's disability rating for chronic rhinitis was reduced from 10 percent to noncompensable effective April 1, 2014. 

The Veteran's 10 percent evaluation was assigned based on a March 2012 VA examination.  At that time, it was noted that the Veteran had a diagnosis of rhinitis and there were no nasal polyps but that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  

The Veteran underwent a VA examination of the sinuses in February 2013 pursuant to a routine examination review.  At that time, it was noted that there was no evidence of rhinitis.  Significantly, it was noted that the Veteran's previous chronic rhinitis had resolved.  As such, by rating decision dated in January 2014, the Veteran's disability rating was reduced from 10 percent to noncompensable effective April 1, 2014.

The RO did not offer any discussion or analysis of the Veteran's current findings with respect to the regulations pertaining to rating reduction cases, and simply applied the rating criteria to the objective findings from the single February 2013 VA examination.  The RO did not discuss or otherwise indicate whether there had been any actual improvement in the Veteran's chronic rhinitis, or its effect on his ability to function under the ordinary conditions of life and work.  Furthermore, subsequent VA treatment records dated after February 2013 show numerous complaints of sinus congestion and a February 2014 VA treatment record shows a history of seasonal allergies.  Notably, in Ardison v. Brown, 6 Vet. App. 405 (1994), the U.S. Court of Appeals for Veterans Claims (Court) held that VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.  In this case, it appears likely that the Veteran's chronic rhinitis did not actually resolve but was just inactive at the time of the February 2013 VA examination.  Pertinent post-reduction evidence favorable to restoring the rating must be considered.  See Dofflemeyer v. Derwinski, 1 Vet. App. 589, 594 (1991).

Thus, the Board finds that the January 2014 rating decision that reduced the 10 percent rating to noncompensable was improper and is void ab initio.  Accordingly, the 10 percent evaluation for the right knee lateral instability is restored.

3. DDD of the cervical spine

In a March 2012 rating decision, service connection for DDD of the cervical spine was established and rated as 20 percent effective October 19, 2011.  In an August 2013 rating decision, the RO proposed reducing the Veteran's disability rating for the cervical spine from 20 percent to 10 percent and, in a January 2014 rating decision, the Veteran's disability rating for DDD of the cervical spine was reduced from 20 percent to 10 percent effective April 1, 2014. 

The Veteran's 20 percent evaluation was assigned based on a March 2012 VA examination.  At that time, it was noted that the Veteran had guarding or muscle spasm of the cervical spine which was severe enough to result in abnormal spinal contour.  Significantly, a 20 percent rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran underwent a VA examination of the cervical spine in January 2013 pursuant to a routine examination review.  At that time, there was no guarding or muscle spasm of the cervical spine.  Furthermore, the Veteran had forward flexion of the cervical spine greater than 30 degrees and a combined range of motion of the cervical spine greater than 170 degrees.  

The Veteran underwent reexamination of the cervical spine in December 2013.  At that time, there was no guarding or muscle spasm of the cervical spine which resulted in abnormal gait or abnormal spinal contour.  Furthermore, the Veteran had forward flexion of the cervical spine greater than 30 degrees and a combined range of motion of the cervical spine greater than 170 degrees.  

As such, based on the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability rating was reduced from 20 percent to 10 percent effective April 1, 2014.

The Veteran underwent reexamination of the cervical spine again in November 2014.  At that time, there was no guarding or muscle spasm of the cervical spine which resulted in abnormal gait or abnormal spinal contour.  Furthermore, the Veteran had forward flexion of the cervical spine greater than 30 degrees and a combined range of motion of the cervical spine greater than 170 degrees.  

Notably, the January 2013, December 2013, and November 2014 VA examinations show range of motion findings but do not indicate whether the findings are on both active and passive motion and/or in weight-bearing and nonweight-bearing.

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the January 2013, December 2013, and November 2014 VA examination reports do not comply with Correia.  

Having reviewed the evidence of record, the Board finds that the evidence of record fails to reflect that the Veteran had sustained improvement of his cervical spine disability as of April 1, 2014 as the examinations used to reduce the Veteran's rating do not comply with Correia.  As such, the reduction of the Veteran's disability evaluation from 20 percent to 10 percent was improper.  The prior rating of 20 percent must be restored.  Restoration of a 20 percent evaluation for DDD of the cervical spine as of April 1, 2014, is warranted.


ORDER

The reduction from 10 percent to noncompensable for the service-connected lateral instability of the right knee was not proper; a 10 percent disability evaluation effective April 1, 2014, is restored; the appeal is granted to this extent only. 

The reduction from 10 percent to noncompensable for the service-connected chronic rhinitis was not proper; a 10 percent disability evaluation effective April 1, 2014, is restored; the appeal is granted to this extent only. 

The reduction from 20 percent to 10 percent for the service-connected DDD of the cervical spine was not proper; a 20 percent disability evaluation effective April 1, 2014, is restored; the appeal is granted to this extent only. 

REMAND

1.  Right knee lateral instability 

Initially, with regard to the Veteran's service-connected right knee lateral instability, the Board notes that the Veteran's initial 10 percent evaluation was assigned based on a March 2012 VA examination which showed anterior instability and medial-lateral instability of the right knee.  During a February 2013 VA examination, there was no evidence of instability.  Significantly, it was noted that the Veteran's previous instability had resolved and that it likely resolved with meniscectomy.  However, subsequent VA treatment records dated in August and September 2013 show complaints of knee instability.  Also, while the February 2013 VA examiner noted that the Veteran's previous instability had resolved with meniscectomy, the Board notes that the Veteran's right knee meniscectomy was in 2006, prior to the award of service connection for lateral instability of the right knee.  Most recently, during the October 2016 Board hearing, the Veteran testified that his right knee symptoms had increased in severity.  As it appears that there may have been a material change in the Veteran's right knee lateral instability since the February 2013 VA examination, a new VA examination is warranted.

2.  Chronic Rhinitis

With regard to the Veteran's service-connected chronic rhinitis, the Board notes that the Veteran's initial 10 percent evaluation was assigned based on a March 2012 VA examination which showed a diagnosis of rhinitis with no nasal polyps but that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  During a February 2013 VA examination there was no evidence of rhinitis and it was noted that the Veteran's previous chronic rhinitis had resolved.  However, subsequent VA treatment records dated after February 2013 show numerous complaints of sinus congestion and a February 2014 VA treatment record shows a history of seasonal allergies.  As noted above, in Ardison the Court held that VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.  Most recently, during the October 2016 Board hearing, the Veteran testified that there had been no improvement with his rhinitis.  Specifically, he indicated that his nose was running constantly, he had severe sinus headaches, and he was constantly tired.  As it appears that there may have been a material change in the Veteran's chronic rhinitis since the February 2013 VA examination, a new VA examination is warranted.

3. Lumbar Strain and DDD of the cervical spine

With regard to the Veteran's lumbar strain and DDD of the cervical spine, the Board notes that Veteran was last afforded VA examinations of the back and neck in February 2013 and December 2013 and was last afforded a VA examination of the neck in November 2014.  Significantly, these examinations showed range of motion findings but do not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.  As noted above, in Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The February 2013, December 2013, and November 2014 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination of the lumbar and cervical spine to correct all of the deficiencies noted above.  

4.  Radiculopathy of the left lower extremity

With regard to the claimed radiculopathy of the left lower extremity, a February 2013 VA spine examination shows diagnoses of back strain (1987) and retrolisthesis L5/S1 (2013) but found that there was no radiculopathy.  In a subsequent December 2013 VA spine examination, it was noted that the Veteran only had a diagnosis of lumbosacral strain and that there was radiculopathy, specifically mild constant/intermittent pain of the left lower extremity.  A December 2013 VA peripheral nerves examination shows a diagnosis of lumbosacral radiculopathy (left S1) but the examiner found that this was less likely as not caused by the Veteran's service-connected lumbar strain.  The examiner wrote that the common causes of lumbosacral radiculopathy included degenerative changes in the spine and disc protrusion or herniation.  The Veteran had radiologic evidence of both of these findings on magnetic resonance imaging of the lumbar spine.  However, the examiner found that the weight of the medical evidence was against a relationship between lumbar strain and either degenerative changes or disc herniation.  Degenerative joint disease (DJD) or arthritis is related to aging and it would have likely developed even without military service.  There is no documented evidence in service of severe joint injury, such as a fracture crossing the joint line, which does significantly increase the likelihood of eventual joint DJD.  

Unfortunately, an additional medical opinion is needed with regard to the claimed radiculopathy of the left lower extremity.  Specifically, while the December 2013 VA peripheral nerve examiner found that the Veteran's radiculopathy of the left lower extremity was due to the Veteran's nonservice-connected DJD of the lumbar spine and that there was no relationship between the Veteran's service-connected lumbar strain and nonservice-connected DJD as DJD was related to aging and would have developed even without military service, there is no medical opinion regarding whether the Veteran's service-connected lumbar strain aggravates his nonservice-connected DJD.  As such, on remand such an opinion should be obtained.

5. Right foot scars

With regard to the Veteran's right foot scars, the Board notes that a February 2013 VA scars examination as well as a November 2014 VA foot examination show that the service-connected right foot scars are not painful.  However, during the October 2016 Board hearing, the Veteran reported that he experiences constant pain from his right foot scars.  Significantly, pursuant to 38 C.F.R. § 4.118, DC 7804, a 10 percent rating applies to one or two scars that are unstable or painful.  As it appears that there may have been a material change in the Veteran's right foot scars which would warrant a higher rating since the November 2014 VA examination, a new VA examination is warranted.

6. Residuals, right foot injury, to include plantar fasciitis, bunion, hallux valgus, and arthritis 1st metatarsal joint pain (hallux rigidus)

With regard to the Veteran's service-connected right foot disability, the Board notes that the Veteran is currently service connected for several right foot disorders, specifically, plantar fasciitis, bunion, hallux valgus, and arthritis 1st metatarsal joint pain (hallux rigidus).  Significantly, while a February 2013 VA foot examination report is negative for all foot disorders with the exception of residuals of a 1988 crush injury of the foot with malunion of the metatarsal, a November 2014 VA foot examination includes diagnoses of hallux valgus, plantar fasciitis, and degenerative arthritis.  However, there is medical evidence of additional right foot diagnoses that are not included in his service-connected disorder.  For instance, a September 2009 statement from the Veteran's VA doctor includes diagnoses of right foot Morton's neuroma, pes cavus, hammertoes, and malunion fracture tibial sesamoids bone.  Also, a July 2015 VA treatment record shows diagnoses of Morton's neuroma, transverse metatarsalgia, painful orthopedic hardware, and forefoot joint arthrosis.  

The Board finds that this evidence raises questions as to the extent of impairment attributable to the service-connected residuals of right foot injury including plantar fasciitis, bunion, hallux valgus, and arthritis 1st metatarsal joint pain (hallux rigidus), and whether it is possible to distinguish between the symptoms and impairment that are attributable to his service-connected right foot disabilities and any other nonservice-connected right foot disability.  See Mittleider v. West, 11 Vet. App.181 (1998) (holding that if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability).  Notably, while the Veteran's current service-connected right foot disabilities have been combined to result in the highest rating possible for injuries of the right foot pursuant to 38 C.F.R. § 4.71a, DC 5284, should any additional right foot disability be deemed medically associated with, or indistinguishable from the service-connected right foot injury including plantar fasciitis, bunion, hallux valgus, and arthritis 1st metatarsal joint pain (hallux rigidus), the Veteran could potentially receive separate ratings for his right foot disabilities which would be higher than his current 30 percent rating.  Because the medical evidence currently of record does not contain sufficient information to make these determinations, the Board finds that a new examination is needed.

7. Headaches

With regard to the Veteran's claimed headaches, the Veteran's service treatment records show complaints of and treatment for headaches.  Specifically, in January and July 1990 reports of medical history, the Veteran reported "yes" to "frequent or severe headaches."  The Board notes that the Veteran is currently in receipt of a 50 percent disability rating for sinusitis which contemplates "near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries."  During the October 2016 Board hearing, the Veteran testified that his neurologist told him that the Veteran was experiencing two different types of headaches, sinus headaches (for which the Veteran is being compensated through his service-connected sinusitis) and migraine headaches (for which the Veteran is not being compensated).  The Veteran's neurologist also told him that the Veteran's migraine headaches are secondary to the Veteran's service-connected cervical spine disorder and/or the Veteran's active military service.

Unfortunately, the Veteran has not been afforded a VA examination to determine whether he, in fact, does experience migraine headaches in addition to sinus headaches and, if so, whether these headaches are secondary to the Veteran's service-connected cervical spine disorder.  As such, on remand such an examination and opinion should be obtained.

8. TDIU

As for the matter of the Veteran's entitlement to a TDIU pursuant to Rice, a review of the claims file shows that the Veteran has been in receipt of disability benefits from the Social Security Administration since February 1999 due to residuals of a cerebrovascular accident and epilepsy.  The Veteran submitted the current claim for an increase along with a formal claim for a TDIU in July 2012, noting that he had last worked in December 2006.  Also, during the October 2016 Board hearing, the Veteran testified that he last worked as a welder in 2006 but that he had to stop working due to his sinus headaches, right foot disability, back/neck disabilities, as well as his bilateral knee disabilities.  

Significantly, after restoring the previously assigned disability ratings for right knee instability, chronic rhinitis, and DDD of the cervical spine, the Veteran will have been in receipt of a combined 100 percent disability rating since July 11, 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that an award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  Under these circumstances, and because the AOJ must address the matter, in the first instance (and, if denied, give the Veteran notice of the provisions of 38 C.F.R. § 4.16(b), consistent with Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), this matter is being remanded the matter to the AOJ.

Also, the Veteran's TDIU claim is inextricably intertwined with the remanded claims for increased ratings and service connection as the outcome of the latter claims may impact whether the Veteran meets the requirements for a TDIU. Therefore, adjudication of the TDIU claim must be deferred pending the outcome of such claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

9. 
All Issues

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in August 2015.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records dated from August 2015 to the present.

2. Thereafter, schedule the Veteran for appropriate VA examinations to identify the nature, extent and severity of all manifestations of his claimed disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

Knees
Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the knees cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

Chronic Rhinitis
Specifically, with regard to the Veteran's claimed chronic rhinitis, if possible, the VA examination should be scheduled at a time when the Veteran is experiencing an allergic episode.  If it is not possible to schedule a VA examination during an allergic episode, advise the Veteran to visit his primary care provider during an allergic episode and have the VA examiner assess the disorder based on the observations by the primary care provider.  

Lumbar/Cervical Spine/Radiculopathy
Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the neck/back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

Specifically, with regard to the Veteran's claimed radiculopathy of the left lower extremity, the examiner should opine on whether the Veteran's service-connected lumbar strain AGGRAVATES his nonservice-connected DJD .

Right foot scars
Specifically, with regard to the Veteran's claimed painful right foot scars, indicate whether pain is demonstrated on examination. 

Right Foot
Specifically, other than the service-connected right foot injury with plantar fasciitis, bunion, hallux valgus, and arthritis 1st metatarsal joint pain (hallux rigidus), with respect to each additional diagnosed right foot disability to include (1) Morton's neuroma, (2) pes cavus, (3) hammertoes, (4) malunion fracture tibial sesamoids bone, (5) transverse metatarsalgia, (6) painful orthopedic hardware, and (7) forefoot joint arthrosis (currently and/or as reflected in the September 2009 and July 2015 VA records), the examiner should expressly indicate whether such disability (a) is deemed medically associated with the service-connected right foot disabilities; or, if not (b) is medically distinguishable (symptoms and impairment) from the service-connected foot disability.  

Headaches
Specifically, with regard to the claimed headaches, the examiner should determine whether the Veteran experiences migraine headaches in addition to sinus headaches and, if so, whether these headaches are caused by OR aggravated by the Veteran's service-connected cervical spine disorder AND/OR the Veteran's active military service.

3. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


